NONPRECEDENTIAL DISPOSITION
                To be cited only in accordance with Fed. R. App. P. 32.1 
 

                United States Court of Appeals
                                 For the Seventh Circuit 
                                 Chicago, Illinois 60604 
                                              
                                 Submitted May 23, 2016 
                                  Decided May 26, 2016 
                                              
                                          Before 
 
                       DIANE P. WOOD, Chief Judge 
                        
                       RICHARD A. POSNER, Circuit Judge 
                        
                       ILANA DIAMOND ROVNER, Circuit Judge
 
No. 15‐3102 
 
UNITED STATES OF AMERICA,                        Appeal from the United States District 
      Plaintiff‐Appellee,                        Court for the Southern District of Illinois.
                                                  
      v.                                         No. 3:14‐CR‐30208‐DRH‐1 
                                                  
DAKOTA R. MOSS,                                  David R. Herndon, 
      Defendant‐Appellant.                       Judge. 
 
                                        O R D E R 

        Dakota Moss and a friend stole a pickup truck, used it to ram the 10‐foot tall gate 
outside a farm‐supply store, smashed a window to gain access and, over the course of 
three separate burglaries of the same store that night, stole 39 firearms, candy, and soda. 
They were arrested the following day and confessed to conspiring to sell the stolen 
firearms either to protestors in Ferguson, Missouri, or to “other criminal elements” in 
Centralia, Illinois. Moss pleaded guilty to stealing firearms from a federal firearms 
licensee, 18 U.S.C. § 922(u), conspiring to interfere with commerce by violence against a 
person or property, 18 U.S.C. § 371, carrying a firearm during a crime of violence, 
18 U.S.C. § 924(c)(1)(A), and possessing a firearm as a felon, 18 U.S.C. § 922(g)(1). The 
district court sentenced him to 248 months’ imprisonment, the bottom of the calculated 
guidelines range.   
No. 15‐3102                                                                             Page 2 
 
        Moss’s plea agreement includes a broad appeal waiver, but he still filed a notice 
of appeal. His appointed lawyer (who represented Moss below) has concluded that the 
case is frivolous and moves to withdraw. See Anders v. California, 386 U.S. 738, 744 
(1967). Moss opposes counsel’s motion. See CIR. R. 51(b). Counsel has submitted a brief 
that explains the nature of the case and addresses issues which an appeal of this kind 
might be expected to involve. Because the analysis in the brief appears to be thorough, 
we limit our review to the subjects the lawyer discusses, plus the issue Moss raises in 
opposition. See United States v. Bey, 748 F.3d 774, 776 (7th Cir. 2014); United States v. 
Wagner, 103 F.3d 551, 553 (7th Cir. 1996).   
         
        Moss’s attorney says that his client does not wish to challenge his guilty plea, 
and thus counsel appropriately forgoes any discussion of the adequacy of the plea 
colloquy. See United States v. Knox, 287 F.3d 667, 670–71 (7th Cir. 2002). Although Moss 
now wishes to challenge his sentence as unreasonable, counsel properly concludes that 
this argument would be frivolous because the guilty plea is valid and thus, so is the 
appeal waiver, see United States v. Zitt, 714 F.3d 511, 515 (7th Cir. 2013); United States v. 
Sakellarion, 649 F.3d 634, 639 (7th Cir. 2011), and counsel has not identified any 
exception that would apply here, see United States v. Adkins, 743 F.3d 176, 192–93 (7th 
Cir. 2014).   
         
        Finally, Moss tells us that he wishes to challenge counsel’s performance as 
deficient; he vaguely asserts that his attorney failed to “explain everything about [the] 
case” and provide him with full access to discovery before he pleaded guilty. But we 
have emphasized that claims of ineffective assistance of counsel should be reserved for 
collateral review, so that a record may be developed in the district court. See Vinyard v. 
United States, 804 F.3d 1218, 1227 (7th Cir. 2015); United States v. Flores, 739 F.3d 337, 
341–42 (7th Cir. 2014). 
         
        Accordingly, counsel’s motion to withdraw is GRANTED and the appeal is 
DISMISSED.